Citation Nr: 1623203	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected traumatic brain injury (TBI) residuals.  

2.  Entitlement to a rating in excess of 20 percent for service-connected right ankle fracture residuals.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disability.  

4.  Whether new and material evidence has been received sufficient to reopen the claim seeking service connection for headaches.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 and January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the October 2008 rating decision, the RO continued the 20 percent rating for residuals of fracture of the right ankle, postoperative with posttraumatic osteoarthritis, and denied her claim for entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) with this decision in January 2009, and perfected a timely appeal of this decision in July 2010.  In the January 2012 rating decision, the RO granted service connection for TBI residuals, and evaluated it as 10 percent disabling.  The Veteran filed a NOD with respect to this decision in August 2012, and perfected a timely appeal of this decision in April 2013.  

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO, and was scheduled for a hearing in February 2016.  However, in a letter dated on February 26, 2016, the Veteran, through her attorney, submitted a letter requesting that her hearing be cancelled.  As such, her hearing request is considered withdrawn.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by the Veteran at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2015).

In an August 2014 VA 21-22a form, the Veteran appointed Sean Kendall, Attorney-At-Law as her representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Preliminarily, the Board notes that additional evidence in the form of VA medical records, VA examination reports, and medical records issued through the Social Security Administration (SSA) were scanned into the paperless claims file after the issuance of the last Supplemental Statements of the case (SSOCs) in April 2014.  If a Statement or Supplemental Statement of the Case is prepared before the receipt of additional evidence, a Supplemental Statement of the Case must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2015), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  

Here, the records are pertinent to the issues on appeal as they address the nature and severity of the Veteran's TBI residuals, to include her headaches, psychiatric issues, cognitive impairment, and the functional impact these disabilities have on her ability to work.  In addition, these records also address the current severity of her right ankle disorder.  

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amended 38 U.S.C. § 7105 by adding new paragraph (e).  Under this provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  As noted above, the Veteran filed a timely appeal of the October 2008 decision in July 2010.  Although the Veteran perfected a timely appeal of the claim seeking a higher rating for her TBI residuals in April 2013, the additional records were gathered and developed by the VA pursuant to its duty to assist.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence and readjudicate the Veteran's claim.  See 38 C.F.R. § 19.31.  See also 38 C.F.R. § 20.1304(c).  

Also, the Veteran has consistently maintained that she is unable to work as a result of her service-connected disabilities.  As these records are relevant with regard to the extent and severity of the Veteran's service-connected disorders and her claim for a TDIU is necessarily dependent upon a determination of the Veteran's claims seeking higher ratings for her service-connected disabilities, the Board finds that consideration of the Veteran's claim for a TDIU is inextricably intertwined and remains deferred pending adjudication of the claims seeking higher ratings for her TBI residuals and her residuals of fracture of the right ankle.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

In the August 2015 rating decision, the RO denied the Veteran's petition to reopen her claim seeking service connection for headaches.  The Veteran filed a notice of disagreement (NOD) with this decision in September 2015.  Under these circumstances, an SOC concerning the issue of whether new and material evidence has been received sufficient to reopen the claim seeking entitlement to service connection for headaches should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for her TBI residuals and right ankle disability from the VA Medical Center (VAMC) in Saginaw, Michigan as well as any other VA medical facility she has received treatment at, dated from March 2015 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted in the claims folder.  

2. Furnish the Veteran an SOC regarding the petition to reopen the claim seeking service connection for headaches.  The Veteran should be informed that she must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should this issue be returned to the Board.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




